Action to recover damages for personal injuries sustained when an arm or boom of a hoist mounted upon a truck, being used by a subcontractor to hoist granite blocks from a freight train, broke by reason of a patent defect in the hoisting apparatus. Order denying motion to set aside a verdict against appellant, the general contractor in charge of the work in which the truck was used, and dismissing the cross complaint of appellant against defendants-respondents, the subcontractors using the truck in that work, and the judgment therein entered in favor of the plaintiff-respondent and against appellant, and dismissing the said cross complaint, unanimously affirmed, with costs to the plaintiff-respondent and to the defendants-respondents. (Adler v. Long Island R. R. Co., 297 N. Y. 542; Schwartz v. Merola Bros. Constr. Corp., 290 N. Y. 145, 156-157.) Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ. [See post, p. 1065.]